Citation Nr: 1529144	
Decision Date: 07/08/15    Archive Date: 07/15/15

DOCKET NO.  13-31 308A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for left ankle disability.	

2.  Entitlement to service connection for right ankle disability.

3.  Entitlement to service connection for left hip disability.

4.  Entitlement to service connection for right hip disability.

5.  Entitlement to service connection for left shoulder disability.

6.  Entitlement to service connection for right shoulder disability.

7.  Entitlement to service connection for left foot disability.

8.  Entitlement to service connection for right foot disability.

9.  Entitlement to service connection for left knee disability.

10.  Entitlement to service connection for right elbow disability.

11.  Entitlement to service connection for psychiatric disability, claimed as posttraumatic stress disorder (PTSD), anxiety and depression.

12.  Entitlement to a total disability rating based upon individual unemployability due to service-connected disabilities (TDIU). 


REPRESENTATION

Appellant represented by:	North Carolina Division of Veterans Affairs


ATTORNEY FOR THE BOARD

G. Fraser, Associate Counsel


INTRODUCTION

The Veteran had active service from December 1978 to December 1980.  This case comes before the Board of Veterans' Appeals (Board) on appeal of rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

The record before the Board consists of electronic records within Virtual VA and the Veterans Benefits Management System (VBMS).

The issue of entitlement to compensation pursuant to 38 U.S.C. 1151 for a hip disability has been raised by the record in a March 2015 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  
REMAND

In a December 2012 RO decision the Veteran's claims for entitlement to a TDIU and service connection for a right elbow disability were denied.  A notice of disagreement (NOD) was submitted addressing each of these issues in March and July 2013 respectively.  To date, the RO has not provided the Veteran with a statement of the case (SOC) in response to his NODs.  Because the NODs placed these issues in appellate status, the case must be remanded for the originating agency to issue an SOC.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

In his March 2013 NOD, the Veteran requested a hearing at the local VA office before a member of the Board.  However, in his subsequent November 2013 VA Form 9, the Veteran indicated he did not want a Board hearing.  Consequently, the RO certified  the case to the Board in July 2014.  Since that time the Veteran has indicated his desire to attend a video conference hearing before a member of the Board.  As the RO schedules video conference hearings, this case must be remanded to schedule the Veteran's requested hearing. 

Accordingly, this case is REMANDED to the RO for the following actions: 

1.  An SOC addressing the claims for entitlement to a TDIU and service connection for a right elbow disability should be issued to the Veteran and his representative.  The Veteran should be informed of the requirements to perfect an appeal with respect to these issues.  If the Veteran perfects an appeal with respect to one or both of the issues, the RO should ensure that all indicated development is completed. 

2.  Then, the RO should schedule the Veteran for a video conference hearing in accordance with the docket number of his appeal.  

By this remand, the Board intimates no opinion as to any final outcome warranted.

The Veteran need take no action until he is otherwise notified, but he may furnish additional evidence and/or argument during the appropriate time frame.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This REMAND must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
Shane A. Durkin
      Veterans Law Judge, Board of Veterans' Appeal

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).






